Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered May 23, 2022 for the patent application 16/749,645. 


Status of Claims

Claims 1 – 20 are pending in the application.
Claims 1, 4, 5, 10, 14, 15 and 17 are currently amended in the application.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 10 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and computer readable claim 17.   Claim 10 recites the limitations of:

( A ) initiating, by a processor upon receipt of an electronic request for quote for a financial instrument which does not create an order therefore at an electronic match engine, a timer component operative to measure elapse of a pre-determined period of time;
( B ) determining, by the processor, that the previously received electronic request for quote has not received a manual response thereto before the pre-determined time period has elapsed and that the financial instrument is one of a plurality of financial instruments for which data indicating that the plurality of financial instruments are to be monitored is stored in a memory coupled with the processor; 
( C ) causing, by the processor based on the determining, an implied spread determination module to determine, via execution of a  first processing thread, that the financial instrument creates an implied spread comprising at least one leg corresponding to a resting order, and communicate an electronic notification of the implied spread, including data indicative of the at least one leg, to an electronic match engine which, based thereon, executes a second processing thread in parallel with the first processing thread to contemporaneously execute each of the legs of the implied spread identified in the notification without preventing the electronic match engine from processing other incoming orders; and 
( D ) generating, by the processor based on determination of the implied spread processor that the electronic request for quote creates the implied spread and that the electronic match engine has executed each of the legs thereof, a synthesized  electronic response to the request for quote comprising data indicative of the completed execution of the implied spread.  

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 10 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 1 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the processor or any of the bolded limitations in claim 10 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 1 and 17.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  

Furthermore, the “determining” and “generating” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 10, limitation ( A ) – ( D ) above in Applicant’s specification para [0013], which discloses “In some embodiments, aspects of the invention may be implemented on a computer-readable medium, for example, by storing computer-executable instructions or modules, or by utilizing computer-readable data structures. Of course, the methods and systems of the above-referenced embodiments may also include other additional elements, steps, computer-executable instructions, or computer-readable data structures. For example, one skilled in the art will recognize that the various modules described herein may be implemented using programming code (e.g., C++, C, Java, etc.) and be associated with a processor on a computing device that may execute the module. The programming code may include common elements of software programming, such as "for loops", "do-while loops", function calls, if-else syntax, "switch" syntax, and other well-known elements. While programming code has not been provided for each of the various modules, one skilled in the art after review of the entirety disclosed herein will appreciate that such programming code may be authored without requiring undue experimentation.“.  

Also, claim 10, limitation ( A ) - ( C ) above in Applicant’s specification para [0010], which discloses “In addition, traders (and others) may submit a request for quote (RFQ) to an exchange. RFQs are similar to orders submitted to an exchange, however, RFQs differ significantly from an order in that an RFQ is not binding and not actionable. RFQs are well known in the art and commonly used by traders, clearinghouses, and/or exchanges to inquire as to the current market for a particular financial instrument. RFQs, however, are sometimes abused. For example, a trader may flood the market with RFQs in an attempt to ascertain other traders' positions on particular financial instruments without binding himself to an order. Those that respond to RFQs (e.g., market makers, other traders, etc.) may disregard the RFQs due to the enormous quantity of RFQs. Unfortunately, a non-abusive RFQ may be left un-responded to because of such behavior. Further­ more, in some scenarios, market makers, which although they are under a contractual obligation to respond to RFQs, may still be less than diligent in responding to RFQs, thus resulting in a negative perception of an exchange.“.  

Also, claim 10, limitation ( A ), ( C ) and ( D ) above in Applicant’s specification para [0049], which discloses “Using the information provided in the notification, the electronic match engine 106 matches (e.g., executes) all of the multiple legs of the implied spread. The execution (or the notification) may trigger the RFQ processor module 138 to send (in step 326) a response to the RFQ 206. For example, an RFQ may be received for a particular financial instrument with no current trading activity (i.e., no volume and/or illiquidity). The generation and matching/execution of the implied spread order that includes the particular financial instrument may create trading activity for the particular financial instrument. Such trading activity pro­ vides information (e.g., current trading price) that may be used to create the response to be sent in step 326.“.   

Also, claim 10, limitation ( C ) above in Applicant’s specification para [0026], which discloses “Moreover, a trade database 108 may be included to store historical information identifying trades and descriptions of trades. In particular, a trade database may store information identifying or associated with the time that an order was executed and the contract price. The trade database 108 may also comprise a storage device configured to  store at least part of the orders submitted by electronic devices operated by traders (and/or other users). A confirmation message may be sent when the match engine module 106 finds a match for an order and the order is subsequently executed. The confirmation message may, in some embodiments, be an e-mail message to a trader, an electronic notification in one of various formats, or any other form of generating a notification of an order execution.”.   Similar arguments apply to claims 1 and 17.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1, 10 and 17 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 10 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 10, and 17 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 9, 11 – 16 and 18 - 20 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 9, 11 – 16 and 18 - 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 10 and 17 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 9, 11 – 16 and 18 - 20 clearly further define the abstract idea as stated above and claims 2 – 9, 11 – 16 and 18 - 20 further define extra-solution activities such as processing market data and transmitting/receiving market data. Furthermore, dependent claims 2 – 9, 11 – 16 and 18 – 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 20 are not seen to be statutory.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.


Claims 10 – 16, 1 – 9 and 17 - 20 are rejected under 35 U.S.C. 103(a) as being obvious over Paul Joseph Callaway et al. (Pub. # US 2010/0017321 A1 – herein referred to as Callaway) in view of Bevan   Brookfield   et al.  (Pub.  # US 2008/0015970 A1 – herein referred to as Brookfield).

Re: Claim 10, Callaway discloses a computer implemented method comprising: 
determining, by the processor, that the previously received electronic request for quote has not received a manual response thereto before the pre-determined time period has elapsed and that the financial instrument is one of a plurality of financial instruments for which data indicating that the plurality of financial instruments are to be monitored is stored in a memory coupled with the processor (Callaway, [0037] - The abundance of processing power at the electronic match engine 106 is at least one factor that permits the matching of the legs of the implied spread with minimal or no legging risk. For example, after an implied spread determination module 208 has identified the corresponding legs of an implied transaction, the electronic match engine 106 may execute the implied transaction inline without requiring a locking of the markets involved. In alternative embodiments, an exchange may lock (in step 310) one or more markets for the orders involved to eliminate legging risk.); (Callaway, [0033] – Sometime during or after the time the electronic match engine 106 receives the new order, the implied spread determination module 208 may perform in parallel the step of determining if any implied spreads are created using the new order 202. Some benefits of such an embodiment include reduced match engine 106 workload and quicker response times from match engine 106. In addition, as depicted in FIG. 1 and FIG. 2, the implied spread determination module may be various locations. For example, an implied spread determination module 212 may executed at a remote computer outside the exchange. The remote computer may be a computer located physically outside an exchange, but controlled by the exchange. Alternatively, the remote computer may be a trader's computer 120. In yet another example, the implied spread determination module 210 may be running in a processing thread on a computer located inside the exchange and running in parallel with one or more other implied spread determination modules 208.);
causing, by the processor based on the determining, an implied spread determination module to determine, via execution of a  first processing thread, that the financial instrument creates an implied spread comprising at least one leg corresponding to a resting order, and communicate an electronic notification of the implied spread, including data indicative of the at least one leg, to an electronic match engine which, based thereon, executes a second processing thread in parallel with the first processing thread to contemporaneously execute each of the legs of the implied spread identified in the notification without preventing the electronic match engine from processing other incoming orders (Callaway, [0036] -  After the implied spread determination module 208 determines that an implied spread exists, a notification may be sent (in step 306) through a communication interface 204 to the electronic match engine 106 informing the engine of the matching combination. The notification may comprise order book identifiers that permit the matching engine to, in one embodiment, verify that all legs of the implied spread are valid. For example, the identifiers may be used to check the appropriate order books to verify (in step 322) that the appropriate resting orders are still unmatched. One skilled in the art will appreciate that a communication interface 204 may include an input/output (I/0) port on a communications card (e.g., an Ethernet card) on a computing device at the exchange computer system 100. Alternatively, information may be sent through the communication interface 204 to an output device (e.g., a display monitor) to alert a user (e.g., manager) of an exchange that an implied match exists so the user may respond accordingly.); (Callaway, [0041] -  Referring to FIG. 4, an implied spread determination module 208 in accordance with various aspects of the invention may identify an implied spread for a new order 410 using pending spread orders 402, 404, 408, and an outright order 406. The new order may be an order to buy 9700 oil future call contracts. The implied spread determination module 138 may calculate that the legs of butterfly spread 402 may be combined with the legs of calendar spread 408 and calendar spread 404. In addition, the module 138 may calculate that one of the two remaining unmatched legs of the butterfly spread 402 may be filled by a pending outright order 406. The remaining unmatched leg may match an order to sell 9700 oil future call contracts. Therefore, the implied spread determination module 138 may send a notification to the electronic match engine 106 indicating that the combination of the pending orders 402, 404, 406, and 408 and new order 410 complete a match. The notification may include identifiers directing the match engine 106 to the appropriate order books to find the appropriate pending orders.).   
However, Callaway does not expressly disclose:  
initiating, by a processor upon receipt of an electronic request for quote for a financial instrument which does not create an order therefore at an electronic match engine, a timer component operative to measure elapse of a pre-determined period of time;
generating, by the processor based on determination of the implied spread processor that the electronic request for quote creates the implied spread and that the electronic match engine has executed each of the legs thereof, a synthesized  electronic response to the request for quote comprising data indicative of the completed execution of the implied spread.
In a similar field of endeavor, Brookfield discloses:
initiating, by a processor upon receipt of an electronic request for quote for a financial instrument which does not create an order therefore at an electronic match engine, a timer component operative to measure elapse of a pre-determined period of time (Brookfield, [0048], [0046] – A TimedOrder event processor handles timed orders and operate the same way as stop orders, except the watch list is simply an ordered queue of events, and a timer replaces a price feed. The timer is primed to trigger for the time of the first event in the queue, and on triggering the queue is traversed to send ORDER_TRIGGERED (e.g.,ACTION_RESUME_SUSPENDED_ORDER event) events for the first and any subsequent orders that are triggered, these orders are then removed from the queue. The timer is then set to trigger for the first event in the queue again. When new timed orders are received, an insert into first place in the watch list queue requires resetting the timer. Orders that are both good from and good until will have two entries in the queue, for those two times.);
generating, by the processor based on determination of the implied spread processor that the electronic request for quote creates the implied spread and that the electronic match engine has executed each of the legs thereof, a synthesized  electronic response to the request for quote comprising data indicative of the completed execution of the implied spread (Brookfield, [0009], [0073] - Compound orders may be used to create and execute a synthetic spread that is not implemented as a single symbol by an exchange. The spread may be a two-legged spread or more complex multi-legged spreads such as a Butterfly.); (Brookfield, [0037] – After the static order has completed processing through all event processors, output messages are created for the current state of the static order and any changes to parent orders, account balances, and positions. These messages are placed in a single output queue.).
Therefore, in light of the teachings of Brookfield, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Callaway, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by the desire of speeding up the implied spread order determination

Re: Claim 11, Callaway discloses the method of claim 10, 
wherein the execution of each of the legs of the implied spread occurs with no slippage risk (Callaway, [0044] - If the verification finds the implied spread to be valid, then a notification of the implied spread may be sent to the match engine 106 for executing all of the legs of the implied spread against the pending orders identified in the order 202. At least one advantage of executing all of the legs of the implied spread in a nearly simultaneous manner is that there is miniscule slippage risk to the user. In some embodiments, a limit may be placed on the number of legs that may be submitted in an implied spread in order to guarantee that the legging risk is averted.).  

Re: Claim 12, Callaway discloses the method of claim 10, 
wherein the electronic notification comprises an order book identifier (Callaway, [0042] - Such a notification may, in one embodiment in accordance with aspects of the invention, include order book identifiers without also including a copy of the orders. Since the best priced orders on an order book will be used for matching, the electronic match engine 106 does not necessarily require a copy of the order itself. Moreover, since new orders may arrive during any period of time, the system may further check the order book to identify any additional orders.).  

Re: Claim 13, Callaway discloses the method of claim 10, 
wherein the electronic response includes information resulting from the execution of each of the legs of the implied spread (Callaway, [0044] - The match engine 106 may, in some embodiments, verify the information that facilitates matching by confirming the status of pending orders that will be matched against the legs of the implied spread. The exchange computer system 100 may perform the verifying in the match engine 106 itself, or alternatively, delegate this activity to an implied spread determination module 208 where the verifying may occur in a separate thread running in parallel with the match engine 106. If the verification finds the implied spread to be valid, then a notification of the implied spread may be sent to the match engine 106 for executing all of the legs of the implied spread against the pending orders identified in the order 202.).  

Re: Claim 14, Callaway discloses the method of claim 10, 
wherein the data indicating that the plurality of financial instruments are to be monitored comprises a search list stored in the memory (Callaway, [0012], [0038] – a search list is used by a match engine to compare with the financial instrument of the new order, where an electronic match engine may limit the determination to only those financial instruments located in a search list.).  

Re: Claim 15, Callaway discloses the method of claim 10, 
wherein the execution of the computer-executable instructions further causes the processor to update the plurality of financial instruments to be monitored based on the determination by the implied spread determination module that the financial instrument of the electronic request for quote creates an implied spread (Callaway, [0012], [0039] -  Furthermore, in one embodiment in accordance with aspects of the invention, the search list may be updated (in step 316) based on the determining occurring in an implied spread determination module 138. As such, the search list is an adaptive list that allows electronic match engine 106 to spend resources trying to detect implied spreads where there is a higher probability of finding them. This may be deter­ mined based on past success, market conditions, and/or through monitoring activity of the implied spread determination module 138 and/or the electronic match engine 106 itself.).  

Re: Claim 16, Callaway discloses the method of claim 10, 
wherein the financial instrument is one of a futures contract or an options contract (Callaway, [0004] -  A spread is an order for the price difference between two contracts. This results in the trader holding a long and a short position in two or more related futures or options on futures contracts, with the objective of profiting from a change in the price relationship. A butterfly spread is an order for two inter-delivery spreads in opposite directions with the center delivery month common to both spreads. A calendar spread, also called an intra-commodity spread, for futures is an order for the simultaneous purchase and sale of the same futures contract in different contract months. (i.e., buying a September CME S&P 500® futures contract and selling a December CME S&P 500 futures contract). A crush spread is an order, usually in the soybean futures market, for the simultaneous purchase of soybean futures and the sale of soybean meal and soybean oil futures to establish a processing margin. A crack spread is an order for a specific spread trade involving simultaneously buying and selling contracts in crude oil and one or more derivative products, typically gasoline and heating oil. Oil refineries may trade a crack spread to hedge the price risk of their operations, while speculators attempt to profit from a change in the oil/gasoline price differential.). 

Re: Claim 1, Claim 1 is a system claim corresponding to method claim 10.  Therefore, claim 1 is analyzed and rejected as previously discussed with respect to claim 10.

Re: Claim 2, Claim 2 is a system claim corresponding to method claim 12.  Therefore, claim 2 is analyzed and rejected as previously discussed with respect to claim 12.

Re: Claim 3, Claim 3 is a system claim corresponding to method claim 13.  Therefore, claim 3 is analyzed and rejected as previously discussed with respect to claim 13.

Re: Claim 4, Claim 4 is a system claim corresponding to method claim 14.  Therefore, claim 4 is analyzed and rejected as previously discussed with respect to claim 14.

Re: Claim 5, Claim 5 is a system claim corresponding to method claim 15.  Therefore, claim 5 is analyzed and rejected as previously discussed with respect to claim 15.

Re: Claim 6, Claim 6 is a system claim corresponding to method claim 16.  Therefore, claim 6 is analyzed and rejected as previously discussed with respect to claim 16.

Re: Claim 7, Callaway discloses the system of claim 1, 
wherein the implied spread determination module has a limited amount of time to determine that the financial instrument creates an implied spread subsequent to expiration of the pre-determined time period (Callaway, [0038] - As explained earlier, the electronic match engine 106 may be configured to determine if a new order 202 in combination with one or more pending orders for financial instruments creates an implied spread. In some embodiments, the electronic match engine 106 may limit the determination to only those financial instruments located in a search list 214. The search list 214 may comprise a plurality of financial instruments that are to be monitored for determining implied spreads. The new order 202 may be compared (in step 312) to the search list 214 before determining (in step 314) if an implied spread is created. At least one benefit of such an embodiment is that it allows an exchange to restrict the electronic match engine 106 from searching a potentially unlimited number of new orders for implied spreads by focusing it on those financial instruments of new orders that are more conducive to a an implied spread.).  

Re: Claim 8, Callaway discloses the system of claim 1, 
wherein the implied spread determination module is communicatively coupled over a computer network with the electronic match engine, and the electronic notification is communicated over the computer network (Callaway, [0036] - After the implied spread determination module 208 determines that an implied spread exists, a notification may be sent (in step 306) through a communication interface 204 to the electronic match engine 106 informing the engine of the matching combination. The notification may comprise order book identifiers that permit the matching engine to, in one embodiment, verify that all legs of the implied spread are valid. For example, the identifiers may be used to check the appropriate order books to verify (in step 322) that the appropriate resting orders are still unmatched. One skilled in the art will appreciate that a communication interface 204 may include an input/output (I/0) port on a communications card (e.g., an Ethernet card) on a computing device at the exchange computer system 100. Alternatively, information may be sent through the communication interface 204 to an output device (e.g., a display monitor) to alert a user (e.g., manager) of an exchange that an implied match exists so the user may respond accordingly.).  

Re: Claim 9, Callaway discloses the system of claim 1,	
wherein the electronic request for quote comprises a synthetic implied spread order comprising information to facilitate matching by the electronic match engine of the synthetic implied spread order with the resting order, and wherein the determination by the implied spread determination module comprises confirmation of a status of resting orders in order books of the electronic match engine to facilitate matching (Callaway, [0043] -  In yet another example in accordance with various aspects of the invention, a user external to the exchange computer system 100, such as a user of a trading terminal 120, 118, 116, may monitor the market and order books to calculate an implied spread. The terminal 120 may send a new order 220 (e.g., an outright order, a synthetic spread order, etc.) to the exchange that uses the implied spread to obtain an advantageous trade price. The new order may be in a recognized format (e.g., the FIX/FAST format) and include information in its message format that facilitates matching by an electronic match engine 106 of the new order 220 with the one or more pending orders. That information may include multiple order book identifiers or other information useful to the match engine 106 to match the order 220.).  

Re: Claim 17, Claim 17 is an apparatus claim corresponding to method claim 10 and system claim 1.  Therefore, claim 17 is analyzed and rejected as previously discussed with respect to claims 10 and 1.

Re: Claim 18, Claim 18 is an apparatus claim corresponding to method claim 2 and system claim 11.  Therefore, claim 18 is analyzed and rejected as previously discussed with respect to claims 2 and 11.

Re: Claim 19, Claim 19 is an apparatus claim corresponding to method claim 9 and system claim 12.  Therefore, claim 19 is analyzed and rejected as previously discussed with respect to claims 2 and 12.

Re: Claim 20, Claim 20 is an apparatus claim corresponding to system claim 8.  Therefore, claim 20 is analyzed and rejected as previously discussed with respect to claim 8.

Response to Arguments

Examiner would like to point out that the Supreme Court in KSR International Co. v. Teleflex Inc. described seven rationales to support rejections under 35 U.S.C. 103:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
 Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
“Obvious to try” –choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and
 Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations; however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” see Dann v. Johnson, 425 U.S. 219, 230 (1976).

Applicant's arguments filed with an amendment on May 23, 2022 have been fully considered but they are not persuasive.  

Applicant Argument: 
“More particularly, the claims are not directed to certain methods of organizing human activity or to a fundamental economic practice, such as mitigating transaction risk, but to a particular system/process, and/or practical application thereof, which electronically selectively controls an implied spread determination module of an electronic trading system so as to direct the operation thereof.“, (see page 7 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  The 2019 PEG Update states that a category of abstract ideas is a "Fundamental Economic Practice", which are concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The method for generating, by the processor based on determination of the implied spread processor that the electronic request for quote creates the implied spread and that the electronic match engine has executed each of the legs thereof, an electronic response to the request for quote comprising data indicative of the completed execution of the implied spread, falls under the category of concepts relating to business relations and commerce.  Abstract ideas are not limited to ideas that may be characterized as economic principles; nor are abstract ideas limited to the examples set forth in Alice, i.e., fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships or formulae.  See Alice, 134 S. Ct. at 2350, 2356.

Applicant Argument: 
“The claimed invention solves a technical problem with electronic trading architectures which cannot use implied transactions to provide responses to request for quotes, i.e., non­ actionable inquiries, when those requests do not otherwise receive direct/manual responses. The claimed invention further solves a technical problem with electronic trading architectures which lack an efficient way to determine possible implied markets because the implication process occurs within the match engine which is limited by its computational capacity.“, (see page 9 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  The claims are not tied to any particular novel machine or apparatus, only a general purpose computer. As we have previously held, the Internet is not sufficient to save the patent under the machine prong of the machine-or-transformation test. CyberSource, 654 F.3d at 1370. It is a ubiquitous information-transmitting medium, not a novel machine. And adding a computer to otherwise conventional steps does not make an invention patent-eligible. Alice, 134 S. Ct. at 2357. Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.  

Applicant Argument: 
“Applicants again submit that the claims are akin to Example 37, claim 2, and not
claim 3, of "Subject Matter Eligibility Examples: Abstract Ideas", published by the USPTO on January 7, 2019. In particular, the claim does not recite a mental process because the claim, under the broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. “, (see page 10 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  The Example 37 was in “claim 3” not “claim 2”.  The July 2019 Guidance states that a category of abstract ideas is a "Fundamental Economic Practice", which are concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The method for determining, by a processor, that a previously received request for quote for a financial instrument has not received a response within a pre-determined time period falls under the category of concepts relating to business relations and commerce.   Abstract ideas are not limited to ideas that may be characterized as economic principles; nor are abstract ideas limited to the examples set forth in Alice, i.e., fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships or formulae.  

Applicant Argument: 
“Here, the current claims are integrated into a practical application of determining, when an electronic request for quote has been received, that a response thereto has not been received within a pre-determined period of time, so as to selectively trigger the implication process and avoid an unnecessary computational burden, and further separating and parallelizing the processing of newly received orders to separate and perform in parallel with a matching engine process, the process of identifying implied spread combinations where the identify combination is provide to the matching process via a notification wherein the matching process can then execute all of the components thereof together and reduce slippage risk, e.g. the risk, for a transaction dependent upon data received from an external data source, that updated data will be received from the external data source before the transaction can be completed without having to prevent the external data source from generating the updated data, without having to lock any resources.“, (see page 11 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  The claims are not tied to any particular novel machine or apparatus, only a general purpose computer. As we have previously held, the Internet is not sufficient to save the patent under the machine prong of the machine-or-transformation test. CyberSource, 654 F.3d at 1370. It is a ubiquitous information-transmitting medium, not a novel machine. And adding a computer to otherwise conventional steps does not make an invention patent-eligible. Alice, 134 S. Ct. at 2357. Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.  

Applicant Argument: 
“Further, the claims recite an improvement to electronic trading system technology. This is similar to Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018), where the claimed invention involved a method of virus scanning that scans an application program, generates a security profile identifying any potentially suspicious code in the program, and links the security profile to the application program.“, (see page 12 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  Board decisions and the case involved are fact specific and the decision in the cases does not provide a bright line test on the issues discussed.

Applicant Argument: 
“The claims recite limitations that amount to significantly more than the exception itself, limitations that are not well routine or conventional in the field.“, (see page 19 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  Regarding to Step2B applicant is essentially arguing there is something significantly more.  However, there is no technological solution being provided, the applicant is not solving a technological issue and there the applicant is not using any specialized device.  All is being done is further refining the abstract ideal. (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).  

Applicant Argument: 
“Applicants submit that, at least based on the lack of any valid rejection under 35
U.S.C. §§ 102 or 103, as described below, the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional.“, (see page 21 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  The claims does not include an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible invention. This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor to perform both the determining and generating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of facilitating the request for quote creates the implied spread) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.    

Applicant Argument: 
“Claims 1-20 were rejected under 35 U.S.C. § 103(a) as being unpatentable over Callaway in view of Brookfield. Applicants submit that these claims are neither anticipated, nor rendered obvious, by Callaway or Brookfield, alone or in combination, as these references fail to teach or suggest each and every element of Applicants' claims in the claimed combination.“, (see page 21 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees. Applicant's arguments filed on May 23, 2022 (pp. 7 - 27) have been fully considered but they are not persuasive.  For example, the applicant argues that   “Neither Callaway nor Brookfield teach or suggest "initiating, by a processor upon receipt of an electronic request for quote for a financial instrument which does not create an order therefore at an electronic match engine, a timer component operative to measure elapse of a pre-determined period of time; determining, by the processor, that the received electronic request for quote has not received a manual response thereto before the predetermined time period has elapsed and that the financial instrument is one of a plurality of financial instruments for which data indicating that the plurality of financial instruments are to be monitored is stored in a memory coupled with the processor; causing, by the processor based on the determining, an implied spread determination module to determine, via execution of a first processing thread, that the financial instrument creates an implied spread comprising at least one leg corresponding to a resting order, and communicate an electronic notification of the implied spread, including data indicative of the at least one leg, to an electronic match engine which, based thereon, executes a second processing thread in parallel with the first processing thread to contemporaneously execute each of the legs of the implied spread identified in the notification without preventing the electronic match engine from processing other incoming orders; and generating, by the processor based on determination of the implied spread processor that the electronic request for quote creates the implied spread and that the electronic match engine has executed each of the legs thereof, a synthesized electronic response to the request for quote comprising data indicative of the completed execution of the implied spread" as claimed, for example, in Claim 10.“      This argument does not comply with the requirements of 37 CFR 1.111(b).  Applicant has not specifically and distinctly pointed out the supposed errors in the examiner’s action.  The applicant’s argument is a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentable distinguishes them from the references.   


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696